UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE LUCAS SANTIAGO RIVERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00009-1)


Submitted:   December 29, 2010            Decided:   January 27, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. R.
Booth Goodwin, II, United States Attorney, John L. File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge Lucas Santiago Rivera appeals his seventy-seven-

month prison sentence for one count of assault with a dangerous

weapon in violation of 18 U.S.C. § 113(a)(3) (2006).                    On appeal,

Rivera contends that his term of imprisonment is substantively

unreasonable because it is greater than necessary to meet the

purposes of sentencing.          We affirm.

              We review a sentence imposed by a district court under

a   deferential       abuse-of-discretion        standard.      Gall    v.   United

States, 552 U.S. 38, 51 (2007).               The first step in this review

requires us to inspect for procedural reasonableness by ensuring

that   the    district       court   committed    no    significant     procedural

errors,      such    as   improperly     calculating     the   guideline     range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                     United States v.

Boulware,      604    F.3d    832,   837-38   (4th     Cir.    2010).     We    then

consider the substantive reasonableness of the sentence imposed,

taking into account the totality of the circumstances.                         Gall,

552 U.S. at 51.           On appeal, we presume that a sentence within a

properly-calculated          guideline    range    is    reasonable.         United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              In the district court, Rivera did not object to the

court’s calculation of his guideline range or that he qualified

as a career offender as defined in U.S. Sentencing Guidelines

                                          2
Manual    § 4B1.1      (2009).           Instead,     Rivera        argued   before      the

district     court    and    now    on    appeal     that     his    designation        as    a

career offender overstated the significance of his prior crimes.

According to Rivera, the district court should have sentenced

him to a lesser term of imprisonment than that recommended by

the Guidelines because he is not the sort of recidivist that the

career offender classification was designed to target.                               Rivera

did   not,    however,       move    the      district       court     for   a   downward

departure     under    USSG     § 4A1.3(b),         but     rather    argued     that    the

court    should      exercise      its     discretion        to     impose   a   variance

sentence.

             The     district       court         pointed     to     numerous        reasons

underlying     its      imposition         of      Rivera’s        sentence,     focusing

specifically on Rivera’s repeated attempts to pursue and stab

the victim during the assault as well as his difficulty with

avoiding     criminal        behavior.             Given     the     district        court’s

discretion     in    sentencing,         we   conclude       that     the    sentence        is

reasonable under the totality of the circumstances.

             We therefore affirm the district court’s judgment.                              We

dispense     with     oral    argument          because      the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED

                                              3